Citation Nr: 0012986	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Mental Health


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1940 to 
November 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for PTSD.

The RO, in a rating decision dated in February 1998, denied 
the veteran's claim of entitlement to service connection for 
substance (alcohol) abuse (inferred).  The veteran did not 
file an appeal within one year.  That decision is final.  
 38 C.F.R. § 20.302 (1999).  


FINDING OF FACT

The record does not contain a competent diagnosis of PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran had active service from August 1940 to November 
1946.  The service entry examination, dated in August 1940, 
shows no psychiatric complaints or diagnoses.  In a letter 
dated in September 1944, the veteran's mother requested that 
the veteran be observed because she believed that he was 
mentally unbalanced as a result of nervous strain.  She 
indicated that the reason the veteran was absent without 
leave (AWOL) in December 1943 was due to a "mental 
relapse," possibly brought on by shock when he was wounded.  
The veteran's mother stated that the veteran had been a 
"nervous type" and would become insane if he did not get 
help.  In a report of physical examination, dated in November 
1944, the examiner indicated that the veteran's psyche was 
normal from a neuropsychiatric point of view.  He stated 
that, "[t]he spells are not epileptic in nature and they are 
not true syncopal attacks."  At service discharge, no 
reference was made to any psychiatric disability.  

Hospital records show that the veteran has been confined to a 
state psychiatric hospital since April 1983, after having 
been found guilty of multiple sexual offenses against 
children and given a "release date" of 2031.  He had a 
prior history of sexually molesting children.  Treatment 
records from April 1983 to June 1999 show numerous diagnoses 
of pedophilia, alcohol dependence, and various personality 
disorders.    

In his application for compensation, received in August 1997, 
the veteran reported that he had been hospitalized at a state 
mental hospital for pedophilia since April 1983.  He 
indicated that he had had PTSD during service.  

In support of his claim, the veteran provided a list of 
stressful events he experienced during service.  He described 
the events as being shanghaied while aboard ship going from 
Hawaii to the Philippines, which made him feel rejected and 
caused him to have low self esteem; being assigned to 
flushing the deck with alcoholics, which made him feel 
hopeless; having served as torpedoman in the Battle of Java 
Sea; being outgunned and watching while other ships were hit 
and being unable to assist survivors; attempting to escape 
from capture and bombing of Surabaya Harbor; being attacked 
by a submarine; being unable to rescue survivors waiting for 
rescue vessels; and fearing the "enemy below" which caused 
him to have a nervous breakdown.  

In a statement in support of his claim, dated in April 1998, 
the veteran claimed that he had additional evidence to 
submit, in the form of a current diagnosis of PTSD.  He 
requested that the decision on his claim be held in abeyance 
until he provided this evidence.  

In his substantive appeal, VA Form 9, dated in July 1998, the 
veteran alleged that the RO reached a decision on his claim 
prematurely.  He claimed that his DD Form 214 would verify 
that he experienced stressful events during service which 
were sufficient to warrant compensation.  

In support of his claim, the following statement was received 
in June 1999, which was signed and dated by the veteran:

Due to exceptionally high stress and nervous 
tension over prolonged periods of time, claimant 
developed chronic alcoholism resulting in 
nightmares which still exist more than half a 
century after exposure to afore mentioned [sic] 
stress.

After sisteen [sic] years of active membership in 
the Alcoholics Anonymous program, claimant is 
convinced he has the alcohol problem under control 
but this, in no way, releives [sic] the nightmares 
which still exist.

Analysis

The threshold question to be answered in this appeal is 
whether the veteran has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court of Appeals for Veterans 
Claims held that a claim must be accompanied by supportive 
evidence and that such evidence "must 'justify a belief by a 
fair and impartial individual' that the claim is plausible."  

For a claim to be well grounded, there generally must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Specific to PTSD, a well-grounded claim requires evidence of: 
1) a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of the claimed in-service stressor(s); 2) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred; and 3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).

For the purposes of determining whether this claim is well 
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion." King v. 
Brown, 5 Vet. App. 19, 21 (1993).  If a claim is not well 
grounded, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

A claim for service-connection for a disability must be 
accompanied by evidence establishing that the claimant 
currently has the claimed disability.  Absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

In this case, there is no diagnosis of PTSD in the existing 
record.  Although there are numerous records of the veteran's 
lengthy hospitalization in a psychiatric facility, those 
records only show repeated diagnoses of pedophilia, 
alcoholism and various personality disorders.  There is no 
suggestion in those records that the veteran was thought to 
have PTSD and there is scant mention of his military service.  
Although in April 1998 the veteran indicated that he had 
evidence of a current diagnosis of PTSD, he never submitted 
any such evidence or further identified it, even though the 
claims file remained at the RO for two additional years and 
the RO specifically asked him to submit it.  In fact, the 
only evidence of record in support of the veteran's claim 
that he has PTSD is this own statement.  However, as a lay 
person he is not competent to render a diagnosis of PTSD.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the 
veteran may have served in combat and had other stressful 
experiences in service, the claim for service connection for 
PTSD is not well grounded in the absence of a current medical 
diagnosis of PTSD,   

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 
1991), even where his claims appear to be not well-grounded, 
where a veteran has identified the existence of evidence that 
could plausibly well-ground the claim.  See generally, 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); and Robinette v. 
Brown, 8 Vet. App. 69 (1995), as modified in this context by 
Epps v. Brown, 9 Vet. App. 341 344 (1996).  In this case, the 
veteran has not identified available evidence that has not 
been obtained and that would well ground the claim.  

As the veteran's claim for service connection for PTSD is not 
well grounded, the doctrine of reasonable doubt has no 
application to this case.  




The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); Mcknight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Entitlement to service connection for PTSD is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

